Mr. Presiding Justice Whitney delivered the opinion of the court. 2. Death, § 78*—when verdict not sustained by the evidence. In an action against an owner of a laundry to recover for death of an employe while cleaning a laundry wringer, verdict • in favor of plaintiff, held contrary to the weight of the evidence. 3. Witnesses, § 131*—when defendant incompetent in an action for wrongful death. In an action for wrongful death, defendant held incompetent to testify whether he had talked with deceased or warned him with reference to the use of a machine. 4. Instructions, § 126*—propriety of abstract instruction. Instructions which are only abstract propositions of law not connected with the evidence in the case may be properly refused.